           Case 2:19-cv-01570-GJP Document 39 Filed 08/21/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTCOAST GROUND SERVICES,
 INC., et al.,
               Plaintiffs,
                                                            CIVIL ACTION
        v.                                                  NO. 19-1570

 ALLEGRO GROUP, INC., et al.,
                 Defendants.


                                         ORDER

      AND NOW, this 21st day of August, 2020, upon consideration of the motions of

Plaintiffs West Coast Ground Services, Inc. and Alexander Rubunchik seeking default

judgments against Defendants Allegro Group, Inc. and its CEO Vadim Voronin (Dkt.

Nos. 17 and 20), following an evidentiary hearing (ECF No. 31) and after consideration

of Plaintiffs’ hearing exhibits and their supplemental post-hearing filing (Dkt. No. 32),

it is ORDERED that the motions are GRANTED and JUDGMENT IS ENTERED in

favor of Plantiffs West Coast Ground Services, Inc. and Alexander Rubinchik and

against Defendants Allegro Group, Inc. and Vadim Voronin as follows and consistent

with the accompanying memorandum of law:

      1.       For its breach of contract, Defendant Allegro Group shall pay Plaintiffs

$5,967.54 in damages plus post-judgment interest until paid in full;

      2.       Defendants shall provide Plaintiffs accurate and complete books and

records of services provided by Defendants to West Coast in accordance with Section 6

of the Transportation Services Agreement;

      3.       Defendants shall provide Plaintiffs all copies of any video recordings of

Aeroflot personnel from September 25, 2018 to the present.
           Case 2:19-cv-01570-GJP Document 39 Filed 08/21/20 Page 2 of 2




      4.       Defendants shall refrain from providing ground transportation services to

Aeroflot and from attempting to induce or influence Aeroflot from terminating its

contract(s) with West Coast until November 25, 2021;

      5.       Within five days from the date of this Order, Defendants shall return all

keys to the 2017 Mercedes Benz owned by West Coast Ground Services, Inc. by

delivering them to Dean E. Weisgold, Esq., 1835 Market Street, Suite 1215,

Philadelphia, PA 19103; and

      6.       Allegro shall pay $15,855 in reasonable attorneys’ fees and $851.92 in

reasonable costs plus post-judgment interest until paid in full.

      The Clerk of Court shall enter judgment in favor of Plaintiffs and against

Defendants consistent with this Order and shall mark this case as closed.

                                                 BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                 __________________________
                                                 GERALD J. PAPPERT, J.




                                             2
